DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
Regarding claim 1 and other independent claims, Applicant alleges that Haritaoglu does not teach “sending, before playback of the content stream and based on determining that the request for the content stream is an initial request for the content stream, to the device, a redirect message comprising an instruction to initiate the content stream at a second point in the content stream that corresponds to an initial segment of the one or more segments of the advertisement, and wherein the second point in the content stream is different than the requested starting point.”  Upon further reviewing Haritaoglu, the Examiner respectfully disagrees.  Haritaoglu discloses (¶0039-¶0042) that upon receiving a user request to playback a desired video segment on the video player, the server updates the manifest file (redirect message) to include alternative content segments, such as ads, in the video stream and transmits the updated manifest file to the user device; (¶0043-¶0047) the user device parses and utilizes the updated manifest file to begins playing alternate content segment prior to playing desired video segment; the system replaces the requested video segments (TS file location or requested starting point) in the manifest file with a proxy location for the alternative video segments (TS proxy file location or second point) provided by the proxy module; as a result, when the video player makes a request for the video stream, the video segments at the proxy location may be provided as represented in Fig. 2; (¶0012) the manifest file is for directing a video player to play requested video content in a video stream with advertising or other alternative content which may be desired.  Therefore it moots Applicant’s argument and the rejection is maintained.
Furthermore, Applicant asserts that nowhere in Haritaoglu  teaches “redirect message comprising an instruction…” Examiner respectfully disagrees. Haritaoglu discloses (¶0043) how the updated manifest file, received by the device, is parsed to extract alternative content where the alternative content is provided instead of requested desired content.  Based on this teaching of Haritaoglu, it is clear how updated manifest file directs/instructs the device to play alternate content instead of requested desired content.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Haritaoglu teaches how the system receives user’s request to play the desired content segment and transmits updated manifest file to play the alternate content/ads, and Gould teaches how the device retrieves, using URLs from the manifest file, ad segments and content segments for display.  The suggestion/motivation is that it is the most sensible way to indicate authenticity of the content by disposing URLs within each manifest file so that each manifest is unique in i) one or more URLs used for content delivery, and ii) the order of which the URLs are presented to the ADS (Gould - ¶0137).
With regard to the dependent claims, the respective rejections are maintained as Applicant has only argued that the Haritaoglu does not cure the deficiencies, nevertheless it is the Examiner's contention that Haritaoglu does not contain any deficiencies.  See the rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 14-15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2017/0332113 to Haritaoglu (“Haritaoglu”).
Regarding claim 1, “A method comprising: receiving, from a device, a request for a content stream” reads on a user initiates a request to view desired video content on the video player and after the user has selected a desired video, the video player, in turn, requests that the video content be transmitted (¶0006) disclosed by Haritaoglu and represented in Fig. 2.
As to “wherein the content stream comprises one or more segments of a content item and one or more segments of an advertisement” Haritaoglu discloses (¶0015, ¶0040) the method for managing video playback uses a manifest server to communicate with a video player and a content delivery network. The method comprises (a) receiving a request from a video player for playing a video stream comprising requested content; (b) upon receiving the request: (i) communicating with a first content delivery network to obtain a first manifest file containing information for allowing a video player to play the requested content; and (ii) communicating with a second content delivery network to obtain information for allowing a video player to play alternative content and produce a detectable event in connection with the alternative content; and (c) modifying the first manifest file to produce a second manifest file unique to the video player having the request, the second manifest file containing information for allowing the video player to play the requested content and the alternative content and produce the detectable event. Since modifying the manifest to include certain alternative content is a required part of the method in response to the request, then requesting the video content also means requesting the alternative content /advertisement segments, as they are required as part of the response as represented in Fig. 3B.
As to “wherein the request indicates a requested starting point in the content stream” Haritaoglu discloses (¶0034) a user requests playback of a desired video segment on the video player.
As to “sending, before playback of the content stream and based on determining that the request for the content stream is an initial request for the content stream, to the device, a redirect message comprising an instruction to initiate the content stream at a second point in the content stream that corresponds to an initial segment of the one or more segments of the advertisement, and wherein the second point in the content stream is different than the requested starting point” Haritaoglu discloses (¶0039-¶0042) that upon receiving a user request to playback a desired video segment on the video player, the server updates the manifest file (redirect message) to include alternative content segments, such as ads, in the video stream and transmits the updated manifest file to the user device; (¶0043-¶0047) the user device parses and utilizes the updated manifest file to begins playing alternate content segment prior to playing desired video segment; the system replaces the requested video segments (TS file location or requested starting point) in the manifest file with a proxy location for the alternative video segments (TS proxy file location or second point) provided by the proxy module; as a result, when the video player makes a request for the video stream, the video segments at the proxy location may be provided as represented in Fig. 2; (¶0012) the manifest file is for directing a video player to play requested video content in a video stream with advertising or other alternative content which may be desired; (¶0040) the video stream may reflect, for example, enforcement of a logic rule requiring initial viewing of a first advertisement and a midstream viewing of a second advertisement for a first time viewing of the requested video content at the video player. See Fig 3. Since the manifest determines when and what is required to be played in order to play the requested content, for the first time, the manifest must be sent before playback of the content stream.

Regarding claim 3, “The method of claim 1, wherein the instruction to initiate the content stream at the second point in the content stream causes the initial segment of the advertisement to be output” Haritaoglu discloses (¶0012) the manifest file is for directing a video player to play requested video content in a video stream with advertising or other alternative content which may be desired; (¶0040) the video stream may reflect, for example, enforcement of a logic rule requiring initial viewing of a first advertisement and a midstream viewing of a second advertisement for a first time viewing of the requested video content at the video player. See Fig 3.

Regarding claim 4, “The method of claim 1, wherein the determining that the request for the content stream is the initial request comprises determining that an identifier associated with the request does not exist” Haritaoglu discloses (¶0031) the system generates a unique manifest file (identifier), as a per-user manifest file, to each video player for each requested video content; (¶0040) each time the user plays a video, the video player obtains an updated manifest file measuring a status of the video player and the user view experiences; As Haritaoglu’s generated manifest file (identifier) is unique it would not already exist. Further Haritaoglu’s system would generate the manifest file (identifier) if it was an initial request, and update the manifest file (identifier) thereafter.

Regarding claim 5, “The method of claim 1, wherein execution of the instruction to initiate the content stream at the second point in the content stream is tracked” Haritaoglu discloses (¶0031) the system generates a unique manifest file (identifier), as a per-user manifest file, to each video player for each requested video content; (¶0040) each time the user plays a video, the video player obtains an updated manifest file measuring a status of the video player and the user view experiences. Further Haritaoglu’s system would generate the manifest file (identifier) if it was an initial request, and update the manifest file (identifier) thereafter.  i.e. the system knows/remembers whether certain segments were viewed or not.

Regarding claim 14, see rejection similar to claim 1.

Regarding claim 15, “The apparatus of claim 14, wherein the content stream further comprises video” Haritaoglu discloses (¶0006) that the user initiates a request to view desired video content on the video player.

Regarding claim 17, “The apparatus of claim 14, wherein the instruction to initiate the content stream at the second point in the content stream causes the initial segment of the advertisement to be output” Haritaoglu discloses (¶0012) that the manifest file directs a video player to play requested video content in a video stream with advertising or other alternative content which may be desired; (¶0040) the video stream may reflect, for example, enforcement of a logic rule requiring initial viewing of a first advertisement and a midstream viewing of a second advertisement for a first time viewing of the requested video content at the video player.

Regarding claim 18, see rejection similar to claim 4.

Regarding claim 19, see rejection similar to claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haritaoglu in view of US PG Pub 2017/0308681 to Gould (“Gould”).
Regarding claim 2, “The method of claim 1, wherein the redirect message comprises an identifier, wherein the identifier is associated with the request” Haritaoglu discloses (Claim 6) that the second manifest file (redirect message) includes a session identifier for identifying a connection between the manifest server and the video player having the request.
Haritaoglu meets all the limitations of the claim except “redirect message comprises one or more uniform resource locator (URL) addresses.”  However, Gould discloses (¶0008, ¶0122, ¶0123) that a manifest file includes information such as URLs (universal resource locators) for primary and secondary content elements e.g., video content and advertisements.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Haritaoglu’s system by using URLs in the redirect message as taught by Gould in order to indicate authenticity of the content, for instance, the secondary content URLs disposed within each manifest file (even for the same secondary content asset) may be changed or rotated periodically or per-session, so that each manifest is unique in one or both of (i) one or more URLS used for content delivery, and/or (ii) the order of which the URLs are presented to the ADS. Hence, in one variant, the ADS is configured to select the URLs associated with the chunks of the secondary content element(s) to be served with the manifest file in such a fashion as to be unique in some capacity (there by address, order, both, or some other metric), and later verify this same uniqueness is preserved on any subsequent “client” requests for the request to be considered valid. This approach advantageously allows use of a client which requires no special adaptation of its software/firmware (e.g., to extract and include a GUID or similar in its requests); rather, the client merely extracts the URLs as it normally would and includes them in its request, and it is the URLs themselves (or their order) which act as the “unique identifier” (Gould - ¶0137).

Regarding claim 7, “The method of claim 1, further comprising: receiving, by the device, the redirect message” Haritaoglu discloses (¶0042) that the updated manifest file (redirect message) is transmitted to the video player, where proxy modules local to video players receive the manifest files.
Haritaoglu meets all the limitations of the claim except “wherein the redirect message further comprises a resource location for the initial segment of the one or more segments of the advertisement, and the one or more resource locations for the one or more segments of the content item; retrieving, based on the resource location for the initial segment of the advertisement, the advertisement for output; and retrieving, based on the one or more resource locations for the one or more segments of the content item, the content item for output after the advertisement.”  However, Gould discloses (¶0008) that a manifest file (redirect message) includes information such as URLs (universal resource locators) for primary and secondary content elements e.g., video content and advertisements;  Haritaoglu further discloses (¶0030) that the manifest file contains information for a video player to play the segmented data stream and a playlist providing an address from which the video content may be retrieved; (¶0040) the system uses enforcement of a logic rule requiring initial viewing of a first advertisement and a midstream viewing of a second advertisement for a first time viewing of the requested video content at the video player; (¶0008) a manifest file includes information such as URLs (universal resource locators) for primary and secondary content elements e.g., video content and advertisements. The combination teaches the primary and secondary video content is retrieved using the address/URL in the manifest. And further playing the required alternative/advertisement content then playing the primary content.  
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Haritaoglu’s system by using URLs in the redirect message to retrieve advertisement content and content item as taught by Gould in order to indicate authenticity of the content, for instance, the secondary content URLs disposed within each manifest file (even for the same secondary content asset) may be changed or rotated periodically or per-session, so that each manifest is unique in one or both of (i) one or more URLS used for content delivery, and/or (ii) the order of which the URLs are presented to the ADS. Hence, in one variant, the ADS is configured to select the URLs associated with the chunks of the secondary content element(s) to be served with the manifest file in such a fashion as to be unique in some capacity (there by address, order, both, or some other metric), and later verify this same uniqueness is preserved on any subsequent “client” requests for the request to be considered valid. This approach advantageously allows use of a client which requires no special adaptation of its software/firmware (e.g., to extract and include a GUID or similar in its requests); rather, the client merely extracts the URLs as it normally would and includes them in its request, and it is the URLs themselves (or their order) which act as the “unique identifier” (Gould - ¶0137).

Regarding claim 8, “A method comprising: sending a request for a content stream” reads on a user initiates a request to view desired video content on the video player and after the user has selected a desired video, the video player, in turn, requests that the video content be transmitted (¶0006) disclosed by Haritaoglu and represented in Fig. 2.
As to “wherein the content stream comprises one or more segments of a content item and one or more segments of an advertisement” Haritaoglu discloses (¶0015, ¶0040) the method for managing video playback uses a manifest server to communicate with a video player and a content delivery network. The method comprises (a) receiving a request from a video player for playing a video stream comprising requested content; (b) upon receiving the request: (i) communicating with a first content delivery network to obtain a first manifest file containing information for allowing a video player to play the requested content; and (ii) communicating with a second content delivery network to obtain information for allowing a video player to play alternative content and produce a detectable event in connection with the alternative content; and (c) modifying the first manifest file to produce a second manifest file unique to the video player having the request, the second manifest file containing information for allowing the video player to play the requested content and the alternative content and produce the detectable event. Since modifying the manifest to include certain alternative content is a required part of the method in response to the request, then requesting the video content also means requesting the alternative content /advertisement segments, as they are required as part of the response as represented in Fig. 3B.
As to “wherein the request indicates a requested starting point in the content stream” Haritaoglu discloses (¶0034) a user requests playback of a desired video segment on the video player.
As to “receiving, before playback of the content stream, a redirect message comprising an instruction to initiate the content stream at a second point in the content stream that corresponds to an initial segment of the one or more segments of the advertisement, and wherein the second point in the content stream is different than the requested starting point” Haritaoglu discloses (¶0039-¶0042) that upon receiving a user request to playback a desired video segment on the video player, the server updates the manifest file (redirect message) to include alternative content segments, such as ads, in the video stream and transmits the updated manifest file to the user device; (¶0043-¶0047) the user device parses and utilizes the updated manifest file to begins playing alternate content segment prior to playing desired video segment; the system replaces the requested video segments (TS file location or requested starting point) in the manifest file with a proxy location for the alternative video segments (TS proxy file location or second point) provided by the proxy module; as a result, when the video player makes a request for the video stream, the video segments at the proxy location may be provided as represented in Fig. 2; (¶0012) the manifest file is for directing a video player to play requested video content in a video stream with advertising or other alternative content which may be desired; (¶0040) the video stream may reflect, for example, enforcement of a logic rule requiring initial viewing of a first advertisement and a midstream viewing of a second advertisement for a first time viewing of the requested video content at the video player. See Fig 3. Since the manifest determines when and what is required to be played in order to play the requested content, for the first time, the manifest must be sent before playback of the content stream.
Haritaoglu meets all the limitations of the claim except “retrieving, based on the instruction and a resource location for the initial segment of the advertisement, the advertisement for output; and retrieving, based on the instruction and one or more resource locations for the one or more segments of the content item, the content item for output after the advertisement.”  However, Gould discloses (¶0008) that a manifest file (redirect message) includes information such as URLs (universal resource locators) for primary and secondary content elements e.g., video content and advertisements;  Gould further discloses (¶0030) that the manifest file contains information for a video player to play the segmented data stream and a playlist providing an address from which the video content may be retrieved; (¶0040) the system uses enforcement of a logic rule requiring initial viewing of a first advertisement and a midstream viewing of a second advertisement for a first time viewing of the requested video content at the video player; (¶0008) a manifest file includes information such as URLs (universal resource locators) for primary and secondary content elements e.g., video content and advertisements. The combination teaches the primary and secondary video content is retrieved using the address/URL in the manifest. And further playing the required alternative/advertisement content then playing the primary content.  
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Haritaoglu’s system by using URLs in the redirect message to retrieve advertisement content and content item as taught by Gould in order to indicate authenticity of the content, for instance, the secondary content URLs disposed within each manifest file (even for the same secondary content asset) may be changed or rotated periodically or per-session, so that each manifest is unique in one or both of (i) one or more URLS used for content delivery, and/or (ii) the order of which the URLs are presented to the ADS. Hence, in one variant, the ADS is configured to select the URLs associated with the chunks of the secondary content element(s) to be served with the manifest file in such a fashion as to be unique in some capacity (there by address, order, both, or some other metric), and later verify this same uniqueness is preserved on any subsequent “client” requests for the request to be considered valid. This approach advantageously allows use of a client which requires no special adaptation of its software/firmware (e.g., to extract and include a GUID or similar in its requests); rather, the client merely extracts the URLs as it normally would and includes them in its request, and it is the URLs themselves (or their order) which act as the “unique identifier” (Gould - ¶0137).

Regarding claim 9, “The method of claim 8, wherein the content stream comprises video” Haritaoglu discloses (¶0006) that a user initiates a request to view desired video content on the video player.

Regarding claim 10, “The method of claim 8, wherein the resource location for the initial segment of the advertisement comprises a uniform resource locator (URL) address, and wherein the one or more resource locations for the one or more segments of the content item comprise one or more URL addresses” Gould discloses (¶0008) that a manifest file includes information such as URLs (universal resource locators) for primary and secondary content elements e.g., video content and advertisements.

Regarding claim 11, “The method of claim 8, further comprising receiving, based on a determination that an identifier associated with the request for the content stream does not exist, an identifier that indicates that the request for the content stream is an initial request” Haritaoglu discloses (¶0031) the system generates a unique manifest file (identifier), as a per-user manifest file, to each video player for each requested video content; (¶0040) each time the user plays a video, the video player obtains an updated manifest file measuring a status of the video player and the user view experiences. As Haritaoglu’s generated manifest file (identifier) is unique it would not already exist. Further Haritaoglu’s system would generate the manifest file (identifier) if it was an initial request, and update the manifest file (identifier) thereafter.

Regarding claim 12, “The method of claim 8, wherein the redirect message comprises information for tracking consumption of the initial segment, the one or more segments of the content item, or both” Haritaoglu discloses (¶0031) the system generates a unique manifest file (identifier), as a per-user manifest file, to each video player for each requested video content; (¶0040) each time the user plays a video, the video player obtains an updated manifest file measuring a status of the video player and the user view experiences. Further Haritaoglu’s system would generate the manifest file (identifier) if it was an initial request, and update the manifest file (identifier) thereafter.  i.e. the system knows/remembers whether certain segments were viewed or not.

Regarding claim 16, see rejection similar to claim 2.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haritaoglu in view of US PG Pub 2009/0007172 to Ahanger (“Ahanger”).
Regarding claim 6, Haritaoglu meets all the limitations of the claim except “The method of claim 1, wherein the content item and the advertisement are associated by a genre.”  However, Ahanger discloses (¶0156-¶0160) that pre-roll ads associated with a playback item, further including context positioning an ad to be placed adjacent, next to, near or in a position relative to a video clip, such as a video clip of the same or similar genre, type or category as the ad.  Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Ahanger, so that the required advertisements displayed within Haritaoglu’s requested content, can be placed using context positioning as taught by Ahanger. This modification would allow an ad to be placed according to a similar genre or category type, as taught by Ahanger (¶0160), further providing a relatable advertising experience for the viewer.

Regarding claim 20, see rejection similar to claim 6.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haritaoglu in view of Gould as applied to claim 8 above, and further in view of Ahanger.
Regarding claim 13, see rejection similar to claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0358689 to Wen
US 2011/0093885 to Ravula
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425